        Case
         Case1:18-cv-10933-RA
              1:18-cv-10933-RA Document
                                Document113-1
                                         112 Filed
                                              Filed09/15/19
                                                    09/15/19 Page
                                                              Page11ofof15
                                                                         15



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 Manuel P. Asensio, individually and as the
 parent of Eva Asensio, a minor child,
 Plaintiffs,

 - against -                                    Case No. 18-cv-10933-RA

 Janet DiFiore, Chief Judge of New York
 State; Barbara Underwood, Attorney
 General of New York State; Andrew M.
 Cuomo, Governor of New York State;
 Adetokunbo O. Fasanya, New York County
 Family Court Magistrate; and Emilie Marie
 Bosak, individually,


         MEMORANDUM OF LAW AND AFFIDAVIT SHOWING JUDGE RONNIE ABRAMS’
    PRETENSIONS, CRIMINAL INDIFFERENCE TO FUNDAMENTAL LIBERTY AND CIVIL RIGHTS,
   FABRICATION OF FICTITIOUS OFFICIAL DOCUMENTS AND OTHER FRAUDULENT CONDUCT
  AND BAD FAITH, AND COLLUSION WITH THE DEFENDANTS’ FRAUDULENT ACTS RELATED TO
      THEIR THEFT, THEIR FABRICATION OF THEIR DECEMBER 29, 2015 FICTITIOUS STORY,
  MARCH FABRICATION OF FALSE CRIMINAL CHARGES AND A PROTECTION ORDER BASED ON
   THEIR DECEMBER 29, 2015 FICTITIOUS STORY IN RETALIATION TO THE PLAINTIFF’S FILING
     OF CRIMINAL CHARGES AGAINST FASANYA ON MAY 15, 2014 AND SPECIAL DAMAGES


        COMES NOW the Plaintiffs, Manuel P. Asensio, (“Asensio”), proceeding pro se and on
behalf of his daughter, Eva Asensio, a minor, and their joint US constitutional rights and
grievances against the Hon. Janet Marie DiFiore and the other Defendants does hereby file this
Memorandum and Affidavit based on fraud in Motion to Reopen Case and to Restrict, Discipline,
Remove and/or Recuse Judge Abrams from any further acts in these matter to protect the
evidence and process from Judge Abrams’ unauthorized, fraudulent acts to obstruct justice and
protect the State Defendants and Defendant Emilie Marie Bosak’s (hereinafter “Defendants”) to
grant their Motion to Dismiss and act with criminal indifference towards the Plaintiffs’ most
precious and most fundamental liberty rights under Federal Rules of Civil Procedure (“F.R.C.P.”)
9(b), (d)(e) and (g) 28 U.S.C.A.

                                     September 13, 2019




                                         Page 1 of 15
           Case
            Case1:18-cv-10933-RA
                 1:18-cv-10933-RA Document
                                   Document113-1
                                            112 Filed
                                                 Filed09/15/19
                                                       09/15/19 Page
                                                                 Page22ofof15
                                                                            15



 The US States and their judges have no right to stick their noses “in[to] the domestic relations
of society . . . [and] with a kind of inquisitorial authority, enter the habitations and even into the
  chambers and nurseries of private families, and inquire into and pronounce upon the morals
  and habits and affections or antipathies of the members of every household . . . such actions
“cannot be recognized as sources of authority by the courts of the United States. The origin and
    the extent of their jurisdiction must be sought in the laws of the United States” Barber v.
                                        Barber, 62 U.S. 582 [1858

The Plaintiff files this legal brief and affidavit under the Rules of Civil Procedure (“F.R.C.P.”) 9(b),
(d)(e) and (g) 28 U.S.C.A in direct response to the Hon. Judge Ronnie Abrams’ filing of a fabrication
of a fictitious and unauthorized entering of a paper in this case on this date the 13th of 2019 that
she is pretending to be an authorized judicial act. It is not.1 Her so-called “Opinion and Order” is
really a continuation of her scheme to protect Hon. John Glover Roberts, Jr.’s deliberate and
malicious use of his housekeeping authority2 and strictly ministerial powers3 and violation of Rule
1 the most important federal statute to America’s constitutional democracy4. Judge Abrams’ is
also acting to protect Chief Justice Roberts Jr.’s unauthorized use of his power as Presiding Judge
and Chief Executive Officer of the US Judicial Conference that is strictly limited by 28 U.S.C.
§2072(b) to be used only for housekeeping purposes and not to “abridge, enlarge or modify any
substantive right” against New Yorkers’ fundamental liberty interest and the domestic relations
exception to federal subject matter jurisdiction (“DRE”)5 and to protect the Defendants from
answering this complaint, discovery and being subjected to questioning by the Plaintiffs before a
federal jury.


1
    See Legal Authorities memorandum dated September 13, 2019 filing in support of this motion.

2. These rules are solely and exclusively allowed to manage the internal operation of the state judiciary and cannot
have any impact outside the four walls of the courthouse. Judge DiFiore has used agreements with Chief Justice
Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate New Yorkers’ most
important rights in the most important area of liberty and freedom, New York domestic relations processes.
3. These are rules that are sole and exclusive allowed to manage the internal operation of the state judiciary and
cannot have any impact outside the four walls of the courthouse. Judge DiFiore has used the agreement between
Respondent Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate America’s most
important rights in the most important area of liberty and freedom, New York domestic relations processes.

4. Rule 1 that governs the ethos of the scope and purpose of the US Courts. These rules are drawn under the authority
of the act of June 19, 1934, U.S.C., Title 28, §723b (Rules in actions at law; Supreme Court authorized to make) and
§723c [see 2072] (Union of equity and action at law rules; power of Supreme Court) and also other grants of
rulemaking power to the Court. Also, the Rules Enabling Act of 1934 28 U.S.C. § 2072 (2006).

5
  Exactly like the federal judges have done, Judge DiFiore used ministerial powers to act without authority in New
York State against parents’ civil rights in order to take New Yorkers’ parenting rights. Ministerial powers are limited
to “the power to regulate the practice of law, deal with matters of court budget, administer courtroom facilities and
personnel, control court records and files, calendar cases and dismiss actions for non-prosecution, and establish
substantive, evidentiary, and procedural rules to resolve disputes between parties.” Supervisory Power of the New
York Courts, Bennett L. Gershman Pace Law Review April 1994.


                                                   Page 2 of 15
         Case
          Case1:18-cv-10933-RA
               1:18-cv-10933-RA Document
                                 Document113-1
                                          112 Filed
                                               Filed09/15/19
                                                     09/15/19 Page
                                                               Page33ofof15
                                                                          15



 NOTICE OF SUPERIOR PENDING LEGAL AND ADMINISTRATIVE JUDICIAL CONDUCT ACTIONS
                             AGAINT JUDGE ABRAMS
The Plaintiff has the unique distinction of being the first American to bring an action under the
Judicial Council Reform and Judicial Conduct Act of 1980 codified in Title 28 of the US Code
Chapter 16 Sections 351‒364 against the Chief Justice of the US Supreme Court for his violations
of federal law as the Presiding Judge and Chief Executive Officer of the US Judicial Conference.6
The action is against chief justice’s above defined unauthorized fabrication of domestic relations
and domestic violence federal court proceeding rules under the under of the so called "domestic
relations [and domestic violence] exception to federal subject matter jurisdiction (DRE).
Under the cover of the DRE, the chief justice has deliberately and maliciously violated America's
constitutional democracy and Americans most precious and fundamental liberty interest that
according to US Supreme Court law are protected under the US Constitution's Article III and its
Ninth and Fourteen Amendments and that cannot be infringed at all by any federal judge or other
government official or Congress.
Simultaneous with this judicial conduct action against the chief justice, the Plaintiff took taking
an action against the federal trial judges in the US District Court for the Southern District of New
York and federal circuit chief judge of the Second Circuit in New York for their conscious
wrongdoing in two civil rights cases, the present case, Asensio et al. v. DiFiore et al., 18 CV-10933
[Abrams], and its sister case, Asensio et al. v. Roberts et al., 19 CV-03384 [Failla], against the chief
judge and Judge Abrams.
The evidence in the actions against Judge Abrams proves beyond a reasonable doubt that she
colluded the Hon. Chief Judge Janet Marie DiFiore in the New York Daily News matter and
fabricated unauthorized processes to defend the Defendants and that Judge Abrams is
consciously aware that Adetokunbo O. Fasanya, magistrate in the inferior, limited jurisdiction
New York County Family had no personal or subject matter jurisdiction over the Plaintiffs or their
case at no time related to this case and that Defendant DiFiore used Defendant Fasanya to
commit crimes of theft and criminal use of his official position against the Plaintiff and his minor
daughter, Eva Asensio. (See section titled “




6. The Chief Judge of the Second Circuit has docketed two complaints under the numbers 02-19-90052-jm and 02-
19-90053-jm with the Judicial Council of the Second Circuit. However, five separate complaints have been filed
against the five separate federal judges involved in conscious wrongdoing in this case. James C. Duff, director of the
Judicial Conference, the Chief Judge of the Second Circuit, and the members of the Judicial Council for the Second
Circuit have failed to docket three of the five complaints. Furthermore, they have failed to identify the individual
judges related to each of the docket numbers assigned to the complaints. They have refused to correct their failure.


                                                   Page 3 of 15
           Case
            Case1:18-cv-10933-RA
                 1:18-cv-10933-RA Document
                                   Document113-1
                                            112 Filed
                                                 Filed09/15/19
                                                       09/15/19 Page
                                                                 Page44ofof15
                                                                            15



    FEDERAL JUDICIAL CORRUPTION AND CRIMINAL INDIFFERENCE TO FUNDAMENTAL LIBERTY
                INTEREST UNDERLYING THE DOMESTIC RELATIONS EXCEPTION


The Plaintiff files this legal brief and affidavit under the Rules of Civil Procedure (“F.R.C.P.”) 9(b),
(d)(e) and (g) 28 U.S.C.A in direct response to the Hon. Judge Ronnie Abrams’ fabrication of her
September 13, 2019 fictitious and unauthorized so-called “Opinion and Order” that she is
pretending to be an authorized judicial act. It is not.7 The act is really a continuation of her scheme
to protect the domestic relations exception to federal subject matter jurisdiction (“DRE”)8 and to
protect the Defendants from answering this complaint, discovery and being subjected to
questioning by the Plaintiffs before a federal jury.

This motion answers the “who, what, how and why” questions concerning why the Hon. Judge
Ronnie Abrams is being allowed to continue to pretend to be acting as a judge in this case; “what”
she is doing while pretending to be a judge; “how” is she pretending to a be a judge, and most
importantly “why” is pretending to be a judge.

The obvious, plain and simple answer to the “why” question is that Judge Abrams is acting to
protect the Hon. John Glover Roberts, Jr.’s deliberate and malicious use of his housekeeping
authority9 and strictly ministerial powers10 and Rule 1 the most important federal statute to
America’s constitutional democracy11. Judge Abrams’ is acting to protect Chief Justice Roberts
Jr.’s unauthorized use of his power as Presiding Judge and Chief Executive Officer of the US
Judicial Conference that is strictly limited by 28 U.S.C. §2072(b) to be used only for housekeeping


7
    See Legal Authorities memorandum dated September 13, 2019 filing in support of this motion.

8
  Exactly like the federal judges have done, Judge DiFiore used ministerial powers to act without authority in New
York State against parents’ civil rights in order to take New Yorkers’ parenting rights. Ministerial powers are limited
to “the power to regulate the practice of law, deal with matters of court budget, administer courtroom facilities and
personnel, control court records and files, calendar cases and dismiss actions for non-prosecution, and establish
substantive, evidentiary, and procedural rules to resolve disputes between parties.” Supervisory Power of the New
York Courts, Bennett L. Gershman Pace Law Review April 1994.

9. These rules are solely and exclusively allowed to manage the internal operation of the state judiciary and cannot
have any impact outside the four walls of the courthouse. Judge DiFiore has used agreements with Chief Justice
Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate New Yorkers’ most
important rights in the most important area of liberty and freedom, New York domestic relations processes.
10. These are rules that are sole and exclusive allowed to manage the internal operation of the state judiciary and
cannot have any impact outside the four walls of the courthouse. Judge DiFiore has used the agreement between
Respondent Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate America’s most
important rights in the most important area of liberty and freedom, New York domestic relations processes.

11. Rule 1 that governs the ethos of the scope and purpose of the US Courts. These rules are drawn under the
authority of the act of June 19, 1934, U.S.C., Title 28, §723b (Rules in actions at law; Supreme Court authorized to
make) and §723c [see 2072] (Union of equity and action at law rules; power of Supreme Court) and also other grants
of rulemaking power to the Court. Also, the Rules Enabling Act of 1934 28 U.S.C. § 2072 (2006).


                                                   Page 4 of 15
            Case
             Case1:18-cv-10933-RA
                  1:18-cv-10933-RA Document
                                    Document113-1
                                             112 Filed
                                                  Filed09/15/19
                                                        09/15/19 Page
                                                                  Page55ofof15
                                                                             15



purposes only and not to “abridge, enlarge or modify any substantive right” against New Yorkers’
fundamental liberty interest.

The secondary answer to the “why” question is that Judge Abrams is acting to protect Chief
Justice Roberts Jr.’s overall agreement and scheme to allow and protect the criminal organization
of other 120 senior state officials12 that Hon. Chief Judge Janet Marie DiFiore commands to
interfere in New Yorker’s most precious and fundament liberty rights by fabricating false
unauthorized criminal charges and fees against New Yorkers. This allegation is called herein the
“overall agreement and scheme.”

The evidence contained in this case proves beyond a reasonable doubt that the foundation of
the overall agreement and scheme between Defendant DiFiore13 and the Hon. John Glover
Roberts, Jr. is their joint violation of Americans’ democratic rights, New York State’s state
constitution14 and the US’ federal constitution by acting fraudulently and without authority at
the New York State Unified Court System’ Administrative Board of the Courts and at the US
Judicial Conference as the Presiding Judge and Chief Executive Officer15 to act to protect the
judges under them to act fraudulently and with contempt to liberty and legal rights in domestic
relations and domestic violence cases under the cover of the DRE.

Thus, Judge Abrams can succumb to her personal interest and desires and act fraudulently and
still feel secure and protected by Chief Justice Roberts Jr. This is true regardless of the
obviousness of Judge Abrams’ dishonesty and malice, and even criminal conduct.

Thus, Judge Abrams feels and believes that she can do as she wishes with the Plaintiffs and their
rights in order to protect Defendant DiFiore.

Judge Abrams knows from experience in this case that the Chief Judge of the Southern District,
who is even closer to Defendant DiFiore than Judge Abrams, and the Chief Judge of the Second
Circuit, who is the New York politicians ideological ally, will protect her.16

12
     See ECF 1 complaint Asensio v. DiFiore.

13
     See ECF 1 complaint Asensio v. DiFiore.

14
     See ECF 1 complaint Asensio v. DiFiore.

15
  The Plaintiff filed a legal research article as ECF Document Number 99-1 with a working title of “US Chief Justice’s
Monumental Judicial Collusion” for an legal analysis of Chief Justice Roberts Jr.’s so called housekeeping authority
and evidence how he used this housekeeping authority fraudulently, without notice to the American people,
Congress or the President against the Ninth and Fourteenth Amendments that the US Supreme Court has found
“forbids the government to infringe ... ‘fundamental’ liberty interests at all, no matter what process is provided,
unless the infringement is narrowly tailored to serve a compelling state interest.” 507 U.S., at 302, 113 S.Ct., at
1447.”

16
  It is understandable to believe that Judge Abrams is more comfortable with acting fraudulently to protect the DRE
and Defendant DiFiore that she was to protected former Vice President Joe Biden and former US Senator John Kerry
and their son and stepson in the Devon Archer’s matters.

                                                   Page 5 of 15
        Case
         Case1:18-cv-10933-RA
              1:18-cv-10933-RA Document
                                Document113-1
                                         112 Filed
                                              Filed09/15/19
                                                    09/15/19 Page
                                                              Page66ofof15
                                                                         15




Thus, under the agreement and scheme Judge Abrams is protected at the US Supreme Court, the
Judicial Conference of the US, the Judicial Council of the Second Circuit of the Court of Appeals
and the Southern District.

Judge Abrams’ fraudulent conduct is extremely well documented in the record. This is found in
the Plaintiff’s motions to recuse that are in the record. The Plaintiff’s recusal action against Judge
Abrams commenced against her making a series of unauthorized Sua Sponte fabrications of a
prejudicial one-sided stay and prejudicial disposal of Motion 1 on December 14, 2018.

The motions to recuse are filed under ECF numbers 15, 17, 22, 26, 27, 28, 29, 32, 33. 34, 35, 37,
41, 43, 49, 50, 53, 59, 60, 67, 68, 69, 70, 74, 75, 78, 94, 97, 99, 102, 103, 104, 105. 106, 107, 108,
109 and 111. The direct incontrovertible evidence against Judge Abrams in this record is
overwhelming.

Judge Abrams’s preposterous responses to the above are filed as Documents ECF numbers 30,
40, 42, 55 and 109 provide additional evidence of her pretensions and misconduct.

None of Judge Abrams’ Orders refusing to recuse herself address the factual allegations
contained in any of the above cited filings or contain an ounce of factual truth. Judge Abrams has
and refused to deal with the real facts contained in these filings that the Plaintiff has entered to
recuse her.

Not only has Judge Abrams’ deliberately violated 28 USC Section 455(b) (iii); Canon 3(C) (1) {d) {i)
and {iii) of the Code of Conduct for United States Judges as promulgated by the Judicial
Conference of the United States' Advisory Committee on Codes of Conduct Judicial Conference's
Advisory Opinion No. 103 of the Judicial Conference's Committee on Codes of Conduct in refusing
to recuse herself, but she has completely ignored the filings, facts and arguments found in ECF
59, 60, 67, 68, 69, 70, 74, 75, 78, 94, 97, 99, 102 and 103.




                                            Page 6 of 15
          Case
           Case1:18-cv-10933-RA
                1:18-cv-10933-RA Document
                                  Document113-1
                                           112 Filed
                                                Filed09/15/19
                                                      09/15/19 Page
                                                                Page77ofof15
                                                                           15



     JUDGE ABRAMS AS THE ENABLER: A FRAUDULENT EXCEPTION YIELDS FEDERAL JUDICICAL
            CRIMINAL INDIFERRENCE TO CIVIL AND FUNDAMENTAL LIBERTY RIGHTS

Parenting rights are supposedly the American people’s most protected rights under US Supreme
Court law.17 Supposedly, New York law is equally protective of parental rights.18 For this reason
the only way that New York state judges and politicians can violate these powerful individual civil,
freedom and liberty rights19 is by colluding with each other to fabricate false criminal charges and

17
    “The right of a parent to the custody and control of a minor child is one of our fundamental rights as United States
citizens . . . State may not deprive a parent of custody of a child. . . parents are generally best qualified to care for
their own children and therefore entitled to do so . . . It is cardinal with us that the custody, care and nurture of
the child reside first in the parents . . . [and to] respected the private realm of family life which the state cannot enter
. . . A parent's desire for and right to the companionship, care, custody, and management of his or her children is an
important interest that undeniably warrants deference . . . Parent's interest in accuracy and justice of decision
[concerning] parental status is an extremely important one . . . The right to be heard is fundamental to our system
of justice . . . [and p]arents have an equally fundamental interest in the liberty, care and control of their children.”

Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626, 67 L.Ed. 1042 (1923), Skinner v. Oklahoma, 316 U.S. 535,
541, 62 S.Ct. 1110, 1113, 86 L.Ed. 1655 (1942), May v. Anderson, 345 U.S. 528, 533, 73 S.Ct. 840, 843, 97 L.Ed. 1221
(1953), Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944), Meyer v. Nebraska, supra,
262 U.S. at 399, 43 S.Ct. and Griswold v. Connecticut, 381 U.S. 479, 496, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965).

https://judicialconduct.org/wp-content/uploads/2018/09/TOPSY-TURVY-CHIEF-JUDGES-ANNEXES-OF-
AUTHORITIES.pdf

18
   “Neither decisional rule nor statute can displace a fit parent . . . the courts and the law would, under existing
constitutional principles, be powerless to supplant parents except for grievous cause or necessity in which the
principle is plainly stated and stressed as more significant than other essential constitutional rights . . . The private
interest here, that of a man in the children he has sired and raised, undeniably warrants deference and, absent a
powerful countervailing interest, protection. It is plain that the interest of a parent in the companionship, care,
custody, and management of his or her children come(s) to this Court with a momentum for respect lacking when
appeal is made to liberties which derive merely from shifting economic arrangements . . . It is firmly established . . .
that . . .wherever possible, the best interests of a child lie in his being nurtured and guided by both of his natural
parents . . . Interference with the relationship between the child and the non-custodial parent is ‘an act so
inconsistent with the best interest of the child that it raises a strong presumption that the offending parent is unfit
to act as custodial parent . . . The custodial parent's anger, hostility and attitude toward the non-custodial parent
can substantially interfere with her ability to place the needs of the children before her own in fostering a continued
relationship with then on custodial parent . . . Furthermore, the custodial parent's conduct can be so egregious as to
warrant a change of custody . . . The fostering of a relationship with the noncustodial parent is an important
consideration in a custody determination.”

Bennett v. Jeffreys, 40 N.Y.2d 543, 548, 356 N.E.2d 277, 282-83 (1976) Daghirv. Daghir, 92 A.D.2d 191,193,441
N.Y.S.2d 494 (2d Dept. 1981) Prugh v. Prugh, 298 A.D.2d 569 (2nd Dept. 2002) Young v. Young, 212 A.D.2d 114, 123
(2nd Dept. 1995) Landau v. Landau, 214 A.D.2d 541 (2nd Dept. 1995) Matter of Esterle v. Dellay, supra, 281 A.D.2d
at 726.
https://judicialconduct.org/wp-content/uploads/2018/09/TOPSY-TURVY-CHIEF-JUDGES-ANNEXES-OF-
AUTHORITIES.pdf

19
  “The Due Process Clause guarantees more than fair process, and the “liberty” it protects includes more than the
absence of physical restraint. Collins v. Harker Heights, 503 U.S. 115, 125, 112 S.Ct. 1061, 1068–1069, 117 L.Ed.2d
261 (1992) (Due Process Clause “protects individual liberty against ‘certain government actions regardless of the

                                                      Page 7 of 15
         Case
          Case1:18-cv-10933-RA
               1:18-cv-10933-RA Document
                                 Document113-1
                                          112 Filed
                                               Filed09/15/19
                                                     09/15/19 Page
                                                               Page88ofof15
                                                                          15



fees against New Yorker and then the federal judges to deny US citizens their Article III right to
access to federal courts.

Exceptions to Article III are to be made by Congress with notice to the American people and
executed by the President. They are to be signed into law by the President. They are not to be
invented by federal judges by concerted efforts of the 17th US Chief Justice at the Judicial
Conference of the US.20 This form of federal judicial misconduct is extraordinarily insidious.21 22

This corruption is exactly what makes Adetokunbo O. Fasanya, magistrate in the inferior New
York County Family Court untouchable23 and allowed Defendant DiFiore to the Plaintiff’s



fairness of the procedures used to implement them’ ”) (quoting Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct. 662,
665, 88 L.Ed.2d 662 (1986)). The Clause also provides heightened protection against government interference with
certain fundamental rights and liberty interests. Reno v. Flores, 507 U.S. 292, 301–302, 113 S.Ct. 1439, 1446–1447,
123 L.Ed.2d 1 (1993); Casey, 505 U.S., at 851, 112 S.Ct., at 2806–2807. Our established method of substantive-due-
process analysis has two primary features: First, we have regularly observed that the Due Process Clause specially
protects those fundamental rights and liberties which are, objectively, “deeply rooted in this Nation's history and
tradition,” id., at 503, 97 S.Ct., at 1938 (plurality opinion); Snyder v. Massachusetts, 291 U.S. 97, 105, 54 S.Ct. 330,
332, 78 L.Ed. 674 (1934) (“so rooted in the traditions and conscience of our people as to be ranked as fundamental”),
and “implicit in the concept of ordered liberty,” such that “neither liberty nor justice would exist if they were
sacrificed,” Palko v. Connecticut, 302 U.S. 319, 325, 326, 58 S.Ct. 149, 152, 82 L.Ed. 288 (1937). As we stated recently
in Flores, the Fourteenth Amendment “forbids the government to infringe ... ‘fundamental’ liberty interests at all,
no matter what process is provided, unless the infringement is narrowly tailored to serve a compelling state
interest.” 507 U.S., at 302, 113 S.Ct., at 1447.”

Washington v. Glucksberg, 521 U.S. 702, 719–21, 117 S. Ct. 2258, 2267–68, 138 L. Ed. 2d 772 (1997)

20
   See ECF 108 commencing page 4 for a copy of the Plaintiff’s accusatory statement against Chief Justice Roberts
Jr. for
21
   https://www.mdpi.com/2075-471X/7/2/15/htm Sarah Staszak, “The Administrative Role of the Chief Justice: Law,
Politics, and Procedure in the Roberts Court Era.” Laws (ISSN 2075-471X), a peer-reviewed journal of legal systems,
theory, and institutions, published quarterly online by MDPI: “The Chief Justice of the Supreme Court plays a critical
role in shaping national politics and public policy. While political scientists tend to focus on the ways in which the
chief affects the Court’s jurisprudence, relatively little attention has been devoted to the unique administrative
aspects of the position that allow for strategic influence over political and legal outcomes. This article examines the
role of the chief justice as the head of the Judicial Conference, which is the primary policy making body for federal
courts in the United States.”

22
  https://www.jstor.org/stable/10.1086/677172?seq=1#page_scan_tab_contents Dawn M. Chutkow, "The Chief
Justice as Executive: Judicial Conference Committee Appointments." Journal of Law and Courts 2, no. 2 (2014):
301–25. doi:10.1086/677172: “This article is the first comprehensive empirical study of chief justice appointments
to the Judicial Conference committees of the US Courts, entities with influence over substantive public and legal
policy. Using a newly created database of all judges appointed to serve on Judicial Conference committees
between 1986 and 2012, the results indicate that a judge’s partisan alignment with the chief justice matters, as do
personal characteristics such as race, experience on the bench, and court level. These results support claims that
Judicial Conference committee selection, membership, and participation may present a vehicle for advancing the
chief justice’s individual political and policy interests.”



                                                    Page 8 of 15
         Case
          Case1:18-cv-10933-RA
               1:18-cv-10933-RA Document
                                 Document113-1
                                          112 Filed
                                               Filed09/15/19
                                                     09/15/19 Page
                                                               Page99ofof15
                                                                          15



daughter and to use Fasanya to retaliate against the Plaintiff by colluding with Emilie Marie Bosak
to fabricate criminal and financial charges against the Plaintiff.24

This is also what caused Defendant DiFiore to escalate the retaliate to protect her family court
scheme of imposing private 18-b lawyers on New Yorkers and allow collusion between these
lawyers and one of the parents to fabricate criminal charges. Without Lawrence Newman
(“Newman”), the Chief of New York County District Attorney’s Domestic Violence Unit (“DVU”)
and the 18-b appointment scheme, Defendant DiFiore would be powerless to act by criminal
indifference against New Yorker’s civil and fundamental liberty rights.25

The above factual controversy about the freedoms and liberties, and power, of the American
people over federal and state judicial corruption, is the beginning and the end of this case.

The fundamental issue is in this case is centered on the collusion between the New York federal
judges and Defendant DiFiore to fabricated unauthorized power for themselves under the DRE.

The DRE sanctions government to act in clear absence of authority. 26

23
   On May 15, 2014 the Plaintiff commenced an investigation into Magistrate Fasanya’s misconduct and actions
against for violations of constitutional rights and deliberate and malicious judicial acts outside of his authority, in
clear absence of jurisdiction. These include using his unauthorized judicial appointee, Carmen Restivo, to fabricate
punitive fees, to influence and take control of his child and to collude with his former spouse. The violations and
misconduct concern the processing of the Plaintiff’s normal, routine straightforward custody enforcement petition.
Later, the Plaintiff became aware of evidence indicating that Magistrate Fasanya was involved in a kickback scheme.
The fact that the New York County Family Court’s entire custody petition intake process and facility was entirely
changed immediately after the Plaintiff filed his report is evidence of a high-level decision to cover up the corruption.

24
  See Motion to Judge Burke filed in support of judicial conduct claimant at the US Judicial Conference at ECF 108
and 109. The Plaintiff has repeatedly made it clear to this Court that he had absolute, unrestricted, unfettered,
unlimited, and unqualified discretion with respect to all the decisions and action he took on December 29, 2015.
That he violated no law, caused no harm nor imposed himself on any other person’s right on December 29, 2015.
That Lawrence Newman (“Newman”) who is the Chief of New York County District Attorney’s Domestic Violence
Unit (“DVU”) deliberately fabricated the criminal charges based on the events of December 29, 2015 in collusion
with Defendants DiFiore, Fasanya and Bosak. That these individuals deliberately and maliciously fabricated criminal
charges to retaliate against him and to attempt to justify Defendant Fasanya’s damaging, unreviewable, deliberate
and malicious so-called interim January 16, 2015 suspension.

25
   “The legitimate powers of government extend to such acts only as are injurious to others. But it does me no injury
for my neighbor to say there are twenty gods, or no god. It neither picks my pocket nor breaks my leg.” Thomas
Jefferson, Notes on the State of Virginia. Query XVII. Published in English in London in 1787. Published anonymously
in Paris in 1785.

26
  “The legitimate powers of government extend to such acts only as are injurious to others. But it does me no injury
for my neighbor to say there are twenty gods, or no god. It neither picks my pocket nor breaks my leg. . . . Had not
the Roman government permitted free enquiry; Christianity could never have been introduced. Had not free enquiry
been indulged, at the aera of the reformation, the corruptions of Christianity could not have been purged away. If it
be restrained now, the present corruptions will be protected, and new ones encouraged. Galileo was sent to the
inquisition for affirming that the earth was a sphere: the government had declared it to be as flat as a trencher, and
Galileo was obliged to abjure his error. This error however at length prevailed, the earth became a globe, and

                                                    Page 9 of 15
         Case
          Case1:18-cv-10933-RA
               1:18-cv-10933-RA Document
                                 Document113-1
                                          112 Filed
                                               Filed09/15/19
                                                     09/15/19 Page
                                                               Page10
                                                                    10ofof15
                                                                           15



The DRE harms US citizens’ most fundament liberty interest, unilateral and comprehensive
liberties and rights who have done no harm to anyone, violated no law, done no wrong, and
imposed themselves on no other persons’ rights. Allowing judges to harm this class of good, hard-
working American People violates the most cardinal principles of the US Declaration of
Independence and constitution.27

The federal judges fabricated the DRE without authority and in concealment. They are using it to
abrogate US citizens’ rights under Article III of the US Constitution, Ninth Amendment, the Due
Process Clause of the Fifth Amendment, and the Equal Protection Clause of the Fourteenth
Amendment to the US Constitution. 28

Under cover of the DRE, federal judges are acting exactly as Judge Abrams acted since the filing
of this case to allow state judges to commit crimes against US citizens.

Effectively, the DRE protects organized federal and state judicial corruption.29

Judge Abrams’ established record of fraudulent conduct in ECF numbers 15, 17, 22, 26, 27, 28,
29, 32, 33. 34, 35, 37, 41, 43, 49, 50, 53, 59, 60, 67, 68, 69, 70, 74, 75, 78, 94, 97, 99, 102, 103,
104, 105. 106, 107, 108, 109 and 111 is direct incontrovertible evidence of her deceitful acts to


Descartes declared it was whirled round its axis by a vortex. The government in which he lived was wise enough to
see that this was no question of civil jurisdiction, or we should all have been involved by authority in vortices. In fact,
the vortices have been exploded, and the Newtonian principle of gravitation is now more firmly established, on the
basis of reason, than it would be were the government to step in, and to make it an article of necessary faith. Reason
and experiment have been indulged, and error has fled before them. It is error alone which needs the support of
government. Truth can stand by itself. Subject opinion to coercion: whom will you make your inquisitors . .
. Difference of opinion is advantageous in religion. The several sects perform the office of a Censor morum over each
other.” Thomas Jefferson, Notes on the State of Virginia. Query XVII Published in English in London in 1787. Published
anonymously in Paris in 1785.

27
   “The legitimate powers of government extend to such acts only as are injurious to others. But it does me no injury
for my neighbor to say there are twenty gods, or no god. It neither picks my pocket nor breaks my leg.” Thomas
Jefferson, Notes on the State of Virginia. Query XVII. Published in English in London in 1787. Published anonymously
in Paris in 1785.

28
   The DRE lacks foundation in the US Constitution, any federal statute or other form of authority. Thus, the federal
judges cannot legitimately justify its existence. It is simply a fabrication by the federal judges outside of their power,
jurisdiction or privileges. It allows the federal judges, in collusion with the state judges and government, to usurp
and violate US citizens’ Article III, equal protection and due process rights. It provides federal judges cover for turning
their backs on US citizens seeking redress for state government corruption. The DRE simply has no valid, objective,
or possible reason for existing other than federal judges’ narrow interest in controlling American freedoms and
liberties. This explains the federal judges’ desire and willingness allow state judges to take jurisdiction and discretion
over matters that are entirely outside of government jurisdiction.

29
   To help comprehend the enormity of the misconduct, consider the number of state employees and New York
citizens that the 120 senior state officials identified in the Plaintiff’s DiFiore-Fasanya impact on society, and the fact
that all 120 officials have been deliberately trained to act outside of government’s jurisdiction.


                                                    Page 10 of 15
       Case
        Case1:18-cv-10933-RA
             1:18-cv-10933-RA Document
                               Document113-1
                                        112 Filed
                                             Filed09/15/19
                                                   09/15/19 Page
                                                             Page11
                                                                  11ofof15
                                                                         15



protect an utterly intolerable and patently illegal scheme by the New York SDNY and Second
Circuit federal judges to allow New York State to violate the New Yorkers’ most protected and
most comprehension liberty rights. These rights are found in the Due Process Clause of the Fifth
Amendment and the Equal Protection Clause of the Fourteenth Amendment to the US
Constitution, and all US and New York State decisional law governing parental rights and under
Article III of the US Constitution, and the US law created by the US Supreme Courts.

Chief Justice Roberts Jr. pretends to have the power to declare as a matter of dicta that the DRE
exist. It does not exist, cannot exist and could not exist. In fact, the most dishonest and largest
fraud even created by the federal judges could easily be said to by their claim that Barber v.
Barber, 62 U.S. 582 [1858]) created the DRE.

To put it bluntly, neither Chief Justice Roberts Jr. nor the federal judiciary has any authority to
use the DRE as an excuse to allow states to stick their noses “in[to] the domestic relations of
society . . . [and] with a kind of inquisitorial authority, enter the habitations and even into the
chambers and nurseries of private families, and inquire into and pronounce upon the morals and
habits and affections or antipathies of the members of every household” (Barber v. Barber, 62
U.S. 582 [1858]).

To put it more bluntly, no matter what authority a state claims to possess over domestic relations,
it “cannot be recognized as sources of authority by the courts of the United States. The origin
and the extent of their jurisdiction must be sought in the laws of the United States” (Barber v.
Barber, 62 U.S. 582 [1858]).

No fundament liberty is more protected that New Yorker and the American peoples’ fundament
religious and speech liberty in their family:

"The Court has frequently emphasized the importance of the family. The rights to conceive and
to raise one's children have been deemed 'essential,' 1 'basic civil rights of man, 2 and (r)ights far
more precious ... than property rights.' 3 'It is cardinal with us that the custody, care and nurture
of the child reside first in the parents, whose primary function and freedom include preparation
for obligations the state can neither supply nor hinder.' 4 The integrity of the family unit has found
protection in the Due Process Clause of the Fourteenth Amendment, 1 the Equal Protection
Clause of the Fourteenth Amendment,2 and the Ninth Amendment.5 "

Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 1212-13, 31 L. Ed. 2d 551
(1972).

"Neither decisional rule nor statute can displace a fit parent ... the courts and the law would,
under existing constitutional principles, be powerless to supplant parents except for grievous
cause or necessity6 in which the principle is plainly stated and stressed as more significant than
other essential constitutional rights."

Bennett v. Jeffreys, 40 N.Y.2d 543,548,356 N.E.2d 277, 282-83 (1976)

                                           Page 11 of 15
       Case
        Case1:18-cv-10933-RA
             1:18-cv-10933-RA Document
                               Document113-1
                                        112 Filed
                                             Filed09/15/19
                                                   09/15/19 Page
                                                             Page12
                                                                  12ofof15
                                                                         15




"The private interest here, that of a man in the children he has sired and raised, undeniably
warrants deference and, absent a powerful countervailing interest , protection. It is plain that the
interest of a parent in the companionship, care, custody, and management of his or her children
'come(s) to this Court with a momentum for respect lacking when appeal is made to liberties
which derive merely from shifting economic arrangements."

Bennett v. Jeffreys, 40 N.Y.2d 543, 548, 356 N.E.2d 277, 282-83 (1976)


1 Meyer v. Neb raska, 262 U.S. 390, 399, 43 S.Ct. 625, 626, 67 L.Ed. 1042 (1923)
2 Skinner v. Oklahoma, 316 U.S. 535, 541 , 62 S.Ct. 111 0, 111 3, 86 L.Ed. 1655 (1942)
3 May v. Ande rson, 345 U.S. 528, 533, 73 S.Ct. 840, 843, 97 L.Ed. 1221 (1953)
4 Prince v. Massachusetts, 321 U.S. 1 58, 1 66, 64 S.Ct. 438, 442, 88 L.Ed . 645 (1944)
5 Griswold v. Connecticu t, 381 U.S. 479, 496, 85 S.Ct. 1678, 14 L.Ed.2d 510 ( 1965)
6 Stanley v. Illinois, 405 U. S. 645, 651, 92 S. Ct. 1208, 1 21 2- 13, 31 L. Ed. 2d 551 (1972)

"No state shall deprive any person of life, liberty or property without due process of law. While
this court has not attempted to define with exactness the liberty thus guaranteed, the term has
received much consideration and some of the included things have been definitely stated.
Without doubt, it denotes not merely freedom from bodily restraint but also the right of the
individual to contract, to engage in any of the common occupations of life, to acquire useful
knowledge, to marry, establish a home and bring up children, to worship God according to the
dictates of his own conscience, and generally to enjoy those privileges long recognized at
common law as essential to the orderly pursuit of happiness by free men."

Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed. 1042 (1923)

 ABSOLUTE TRUTHS OF WHAT JUDGE ABRAMS KNOWS AND WHY JUDGE ABRAMS IS ACTING
                     FRAUDULENT AND WITHOUT AUTHORITY

It only takes ordinary intelligence to comprehend Judge Abrams’ dilemma. Her close family friend
and personal and political ally and advisor, Defendant DiFiore, will be forced to resign if she does
not dismiss this case. Under no condition those Judge Abrams’ personal and political
consideration give her the authority to collude with the Defendants and to deny the nation the
right try the DRE before a federal jury.

It only takes ordinary intelligence to comprehend that the above is an absolute truth based
merely on the evidence that already exists in this record. The evidence proves the chief justice’s
familiarity and comfort with the DRE and crimes being committed by the New York State judges
and officials under the DRE. That they acted deliberately without legal authority in clear absence
of jurisdiction under the cover of the DRE.



                                            Page 12 of 15
        Case
         Case1:18-cv-10933-RA
              1:18-cv-10933-RA Document
                                Document113-1
                                         112 Filed
                                              Filed09/15/19
                                                    09/15/19 Page
                                                              Page13
                                                                   13ofof15
                                                                          15



It is also clear that the New York State judges and officials acted under the explicit and direct
directions of Defendant DiFiore and the Honorable Jonathan Lippman, former Chief Judge of New
York and Chief Judge of the New York Court of Appeals (“Chief Judge Lippman”).

The following the absolute truths in this case:

     1. Chief Judge Lippman and his deputies ignored the Plaintiff’s May 15, 2014 administrative
        complaint against Defendant Fasanya30 and that that Defendant Fasanya deliberately
        ignored the Plaintiff’s April 20, 2015 withdrawal.

     2. That the Plaintiff’s withdrawal was in direct response to Chief Judge Lippman’s deliberate
        refusal to exercise his clear and inherent duty to protect the public from judges acting not
        as judges but as criminal and to supervise, regulate, control, admonish, report and take
        remedial actions against Defendant Fasanya in order to protect the Plaintiffs.

     3. Defendant DiFiore and her deputies deliberately acted dishonestly and maliciously in
        allowing Defendant Fasanya to continue jurisdiction over the Plaintiffs after April 20, 2015
        and their matters after he entered his illegal, counterfactual fraudulent January 15, 2016
        so called interim suspension.

     4. That Defendant DiFiore knowing fully that the order was not reviewable or appealable
        based on her own family court rules.

     5. Defendant DiFiore deliberately acted dishonestly and maliciously in allowing Defendant
        Fasanya to ignore the Plaintiff’s motions to disqualify Defendant Fasanya and Carmen
        Restivo and to vacate his January 15, 2016 so called interim suspense and instead appoint
        Richard Spitzer as a so called supervisor, which she did knowing fully that the order was
        not reviewable or appealable based on her own family court rules.

     6. Defendant DiFiore deliberately acted dishonestly and maliciously allowed Defendant
        Fasanya to religious and moral based objections to Ms. Restivo and Mr. Spitzer.

     7. Defendant DiFiore deliberately acted dishonestly and maliciously in allowing Defendant
        Fasanya to file a Sue Sponte Order to hold Rosemarie Barnett in contempt for accusing
        Defendant Fasanya of colluding with Mr. Spitzer and interfering with the Plaintiffs’ family
        tradition, beliefs, unity and rights.

     8. Defendant DiFiore deliberately acted dishonestly and maliciously allowed Defendant
        Fasanya to conceal, ignore and bar any information concerning Stefano Chitis’ 7 year

30
  There is clear evidence that Chief Justice Lippman protected Defendant Fasanya from being
charges that he accepts bribes with advertising to Chinese non-custodial parents who wish to
have a change of custody hearing, that they can shop their cases to Judge Fasanya and that
Defendant Fasanya “
                                           Page 13 of 15
       Case
        Case1:18-cv-10933-RA
             1:18-cv-10933-RA Document
                               Document113-1
                                        112 Filed
                                             Filed09/15/19
                                                   09/15/19 Page
                                                             Page14
                                                                  14ofof15
                                                                         15



       financial relationship with Susan Moss and Defendant Bosak and did so to deliberately
       and maliciously allow Defendant Fasanya to fabricate 13 illegal, counterfactual fees,
       contempt and arrest orders in favor of Ms. Moss and Ms. Restivo.

   9. Defendant DiFiore deliberately acted dishonestly and maliciously in colluding with Judge
      Jaffe, Defendant Drager, and New York Court of Appeals Judge Feinman to deny the
      Plaintiff’s Motion to stay and Leave Defendant Fasanya’s June 1, 2017 decision and order
      denying the Plaintiff’s legal right including those statutes explicitly commanding with
      direct unambiguous instruction obligations, which are not subject to interpretation, that
      Defendant Fasanya to execute specific tasks for a certain specific reasons to protect the
      public from malicious use of contempt.

   10. Defendant DiFiore deliberately acted dishonestly and maliciously to allow Defendant
       Fasanya to threaten the Plaintiffs’ attorney, Terry A. Brostowin, with a referral to the
       grievance committee to leave the Plaintiff without counsel on June 30, 2107 in order to
       be able to deny the Plaintiff’s right to purge Defendant Fasanya’s a stay of execution
       based on a Cash Surety Bond and Motion to Appeal for the sole purpose of entering an
       illegal, counterfactual fraudulent commitment order against the Plaintiff.

   11. Defendant DiFiore colluding with Judge Jaffe, Judge Drager, and Judge Feinman to deny
       the Plaintiff’s Motion to stay and Leave Defendant Fasanya’s June 1, 2017 decision and
       order and designed and approved Defendant Fasanya’s actions against Mr. Brasstown for
       the exact purpose of allowing Defendant Fasanya to have the Plaintiff arrested for no
       reason and without legitimate authority in his court room on June 30, 2017.


   12. Defendant DiFiore acted dishonestly and maliciously in allowing Defendant Fasanya to
       collude with Defendant Bosak and Chief of the New York County District Attorney's Office
       Domestic Violence Unit, Lawrence Newman to knowingly and deliberately fabricate false
       evidence for a grand jury in order to procure an indictment with an over charge to coerce
       a settlement from the Plaintiff in order to retaliate and silence Plaintiff.


                                          CONCLUSION

The Defendants failed to in any way address the Plaintiff’s factual or legal allegations, claims and
arguments set forth in New York State’s state constitutional claims and did not address the merits
of any of the federal claims and federal questions in their Motions to Dismiss. The State
Defendants did not address any of the factual and legal arguments providing evidence and proof
that their official acts were criminal not legal and that the processes that they used to attempt
to protect themselves were not created by legal or legitimate acts and executed in clear absence
of jurisdiction or state purpose.



                                          Page 14 of 15
       Case
        Case1:18-cv-10933-RA
             1:18-cv-10933-RA Document
                               Document113-1
                                        112 Filed
                                             Filed09/15/19
                                                   09/15/19 Page
                                                             Page15
                                                                  15ofof15
                                                                         15



Judge Abrams did not address the clear factual evidence and legal arguments proving that all of
the acts in this case were conceived, planned and executed outside of any legal process, and
court room, in clear absence of jurisdiction, or any legal papers or legal process and were as a
matter of fact criminal under New York State Penal Code.

As a result of the above fraudulent and illegal conduct, Judge Abrams is acting exactly like the
Defendants in causing the Plaintiffs financial damages, direct and otherwise unnecessary out of
pocket cost and expenses, and loss of income and business opportunities, and the illegal, cruel,
unusual damage of the separation of a father and daughter with an wonderful healthy life long
relationship from January 15, 2016 until today.

The damages include unilaterally opposing the Plaintiff’s lifelong teachings to his minor child that
traditional Judeo-Christian beliefs, traditions, religion, worship, sacrifices, sacraments, culture,
literature, art and music, sentiments, manners and lifestyle, and goodness of the God given
pleasures and traditional successful cooperation between males and female as opposed to a form
of unhealthy manipulation, that sex is biological not merely a social construction, that the strict
limitations on government are embedded in the US Constitution, as are the principles of
American fundamental liberty and freedom interests that grant of all rights to self-governed
individuals that have violated no law or imposed themselves on no other person’s rights to be
free and to pursue their happiness with government interference.

I swear on this the 13th day of September 2019 under oath that the above statements are
complete, true, and correct to the best of my knowledge and that I have fairly considered all the
facts, factors, and circumstances related to any statement I have made herein based on
information and belief.

I do so swear:


Manuel P. Asensio
_______________________
Manuel P. Asensio




                                          Page 15 of 15
